Citation Nr: 0007457	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-02 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
meniscectomy and patellectomy of the right knee, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for peripheral vascular 
disease of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to October 
1958.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased 
evaluation for status post meniscectomy and patellectomy of 
the right knee has been obtained by the RO.

2.  The veteran is in receipt of the highest schedular 
evaluation assignable for status post meniscectomy and 
patellectomy of the right knee manifested by instability.

3.  The service-connected right knee arthritis is manifested 
by limitation of flexion to 130 degrees and pain, including 
on use.  

4.  The veteran's claim for service connection for peripheral 
vascular disease of the right leg is not plausible.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post meniscectomy and patellectomy of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, and 
5261 (1999).

3.  The veteran's claim for service connection for peripheral 
vascular disease of the right leg is not well-grounded.  
38 U.S.C.A. § 5107(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for status post 
meniscectomy and patellectomy of the right knee, and right 
knee arthritis. 

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these increased rating claims and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by statute.  Pursuant to the Board's 
remand, in correspondence dated in March 1996, January 1998 
and June 1998, the veteran was requested to provide details 
of his treatment.  He did not do so.  The RO has obtained VA 
treatment records for the veteran from the West Los Angeles 
VAMC, the San Diego VA hospital and the Portland, Oregon, 
VAMC.  The RO has also obtained five volumes of medical 
records and one administrative volume previously unassociated 
with the claims file.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for status post right meniscectomy 
and patellectomy by a February 1959 rating decision.  The 
assigned evaluation was 10 percent, effective October 1958.  

The current reopened claim for an increased evaluation was 
received on June 12, 1991.  The December 1992 rating decision 
on appeal continued the 10 percent evaluation.  During the 
pendency of the appeal, a February 1999 rating decision 
assigned a 30 percent evaluation for status post right 
meniscectomy and patellectomy under Diagnostic Code 5257, and 
a separate 10 percent evaluation for right knee arthritis, 
under Diagnostic Codes 5003 and 5010. 

Under the Rating Schedule, a 30 percent evaluation under 
Diagnostic Code 5257 is the maximum schedular evaluation 
assignable for impairment of the knee manifested by severe 
recurrent subluxation and lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A minimum 30 percent 
evaluation is assignable for ankylosis of the knee in a 
favorable angle in full extension or in slight flexion 
between zero degrees and 10 degrees.  Ankylosis of the knee 
in flexion between 10 degrees and 40 degrees warrants a 40 
percent evaluation.  A 50 percent evaluation is warranted for 
knee ankylosis in flexion between 20 degrees and 45 degrees.  
Extremely unfavorable knee ankylosis in flexion at an angle 
of 45 degrees or more warrants a maximum 60 percent schedular 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).  
A 10 percent evaluation is warranted for flexion of the leg 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for flexion limited to 30 degrees.  A maximum 30 percent 
evaluation is warranted for flexion of the leg limited to 15 
degrees.  38 C.F.R. §  4.71a, Diagnostic Code 5260.  

A 10 percent evaluation is for assignment for extension of 
the leg limited to 10 degrees.  Extension of the leg limited 
to 15 degrees warrants a 20 percent evaluation.  Extension of 
the leg limited to 20 degrees warrants a 30 percent 
evaluation.  Extension of the leg limited to 30 degrees 
warrants a 40 percent evaluation.  Extension of the leg 
limited to 45 degrees warrants a maximum 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

The evidence of record includes the transcript of a January 
1994 hearing before the undersigned Board member.  The 
veteran testified that right knee pain had rendered him 
unable to work as a mechanic, his trained occupation.  He 
said that he felt bone rub against bone in his knee, and that 
the lower bone was pushed down so much that his right ankle 
was bigger.  He said that he was in continuous pain, for 
which he took VA-prescribed medication and drank whisky.  The 
pain interfered with his sleep and prevented him from 
kneeling.  He also complained of weakness and said that he 
had used a cane for five years.  He was able to walk up stars 
with difficulty and pain, by using the hand-rail and a cane.  
He said that prolonged sitting exacerbated his pain and that 
he had to elevate his leg when sitting.  His said that the 
knee would swell after activity.  For example, if he walked 
50 feet about six or seven times a day, his knee would swell.  

VA treatment records dated from 1991 to 1996 reflect repeated 
complaints of right knee pain, including on use, for which 
the veteran was prescribed medication.  An October 1991 VA 
hospitalization discharge summary report noted that the 
veteran complained of increasing right knee pain.  The 
veteran's right knee range of motion was from 3 degrees to 
130 degrees.  There was no instability.  The veteran had been 
admitted for arthroscopy, but it was clinically noted as not 
indicated at that time.  In April 1992, it was noted that the 
veteran complained of knee pain without benefit from 
injection.  A June 1992 hospital treatment (nursing) note 
reflects a history of right knee pain and weakness.  The 
veteran asked for pain medication before the pain became 
unbearable.  He was provided medication with effective 
control of the pain.  Assessment of right leg pain and knee 
joint pain versus graft failure was recommended.  An April 
1993 note provides that the veteran had degenerative joint 
disease of the right knee that was responsible for a major 
component of his pain.  In May 1993, the veteran complained 
that he was walking less due to right leg pain.  In June 
1993, the veteran complained of right knee pain.  Range of 
motion was from zero to 130 degrees.  It was noted that the 
veteran's right knee osteoarthritis was severe enough to be 
indicated for a total knee replacement.  A July 1993 
treatment note provides that the veteran received poor pain 
relief from his medication and was drinking more than a pint 
of scotch whisky to lessen the pain.  A July 1994 treatment 
note provides that the veteran described his knee pain as 
severe enough to make him nauseated.  The assessment was 
chronic knee pain secondary to degenerative joint disease, 
and the veteran was referred to pain service.  In April 1996, 
the veteran complained of increasing right knee pain.  He was 
noted to be very active at that time, and preferred no 
medication.  

The report of a September 1992 VA orthopedic examination 
shows that the veteran complained of some knee pain and 
sensitivity that rendered him unable to kneel.  He used a 
cane for the condition.  Range of motion of the right knee 
was from 5 degrees hyperextension to 112 degrees.  There was 
no varus or valgus laxity at zero degrees.  The veteran had 
1+ medial laxity with pain at 30 degrees of flexion.  The 
examiner provided that the veteran had typical degenerative 
arthritis of the medial tibial femoral compartment that was 
seen following total medial meniscectomy.  He was noted to 
complain of remarkably little anterior knee pain and seemed 
to have only sensitivity to direct pressure over the anterior 
aspect of the knee despite his total patellectomy. 

The report of a February 1997 VA examination provides a 
medical history of right knee pain on walking 50 yards and 
that woke him up at night.  On physical examination, there 
was wasting of the right quadriceps, with no abnormal 
movements or instability.  Right knee range of motion was 
flexion to 120 degrees and extension to 15 degrees.  The 
diagnosis was status post multiple operations of the right 
knee, flexion deformity, wasting of right quadriceps, rule-
out osteoarthritis right knee.  

The report of a February 1998 VA orthopedic examination shows 
that the veteran complained of persistent knee pain and 
locking that changed with the weather.  Right knee range of 
motion was full extension and flexion to 115 degrees without 
pain.  The veteran complained of tenderness on the joint line 
medial and lateral.  There was no ligament laxity of the 
right knee.  The pertinent diagnosis was osteoarthritis right 
knee, genus varus right knee, and status post arthrotomy with 
medial meniscectomy and partial patellectomy of the right 
knee.  

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for either right 
knee disability.  Although instability of the right knee was 
clinically demonstrated on only one occasion during the 
appeal period, the veteran uses a cane for ambulation and 
complains of occasional locking.  Nevertheless, the veteran 
is in receipt of the highest schedular evaluation assignable 
for knee impairment manifested by instability under 
Diagnostic Code 5257.  No other manifestation of right knee 
disability, not already separately rated, has been 
identified.  

The service-connected right knee arthritis has been 
clinically demonstrated to be manifested by complaints of 
right knee pain, including on use, and flexion of the right 
leg limited to less than 130 degrees.  There has been no 
clinical demonstration of additional functional loss due to 
pain comparable to flexion of the leg limited to 30 degrees, 
extension of the leg limited to 15 degrees or ankylosis of 
the right knee.  Diagnostic Codes 5256, 5260 and 5261. 

In this regard, the Board notes that in September 1992 the 
veteran was noted to have remarkably little anterior knee 
pain and in April 1996 he preferred not to have pain 
medication.  The February 1998 VA examination report notes 
that the veteran's right knee motion was without pain.  
Therefore, the Board concludes that a higher evaluation under 
sections 4.40, 4.45 or 4.59 is not warranted.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.

Finally, the Board acknowledges the veteran's assertions that 
his service-connected right knee disability renders him 
unable to perform the occupation of mechanic, for which he 
was trained, and notes that a February 1999 rating decision 
denied the issue of entitlement to additional compensation 
under 38 C.F.R. § 3.321 (1999).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  Id.  "The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  He has not 
shown that his service-connected right knee disability has 
required frequent periods of hospitalization, and there is no 
documentary evidence in the claims file substantiating his 
assertion that he has been economically harmed beyond the 
degree of disability anticipated by the current evaluation of 
30 percent under Diagnostic Code 5257 with an additional 10 
percent evaluation under Diagnostic Codes 5010 and 5003.  
Hence, the preponderance of the evidence is against finding 
that the veteran's service-connected right knee disabilities 
are exceptional in nature, or cause a marked interference 
with employment as to render impractical the application of 
the regular schedular standards.  Id.  As there is no 
objective evidence showing that his service-connected right 
knee disabilities have a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, an extraschedular 
evaluation is not for application.

II.  Entitlement to service connection for peripheral 
vascular disease of the right leg.

The veteran maintains, in substance, that his current 
peripheral vascular disease is the result of a patellectomy 
surgery he underwent while on active duty.  He asserts that 
he does not maintain that his current peripheral vascular 
disease is the result of cortisone therapy while on active 
duty.  He has also asserted that he quit cigarette smoking in 
1987, that over the years doctors had said that his lungs 
were clear, and that he never inhaled cigarette smoke because 
he was a nervous smoker.  Accordingly, a favorable 
determination is requested.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for peripheral 
vascular disease.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a)(West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1999).

The veteran must satisfy three elements for the claim for 
service connection for peripheral vascular disease.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, or due to 
service-connected disability, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between the in-
service injury or disease or service-connected disability and 
the current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The veteran's service medical records show that a torn medial 
meniscus was removed from the veteran's right knee in 1950, 
and that he underwent a right knee patellectomy in 1958.  

The veteran's post-service VA medical records do show a 
current diagnosis of peripheral vascular disease.  The 
veteran first began complaining of right leg muscle cramps 
and weakness in 1983 and 1984.  In 1989, he underwent a 
femoral-popliteal bypass graft and in May 1990 he underwent a 
thrombectomy.  

However, the post-service VA medical records do not provide 
competent evidence, such as a medical opinion, showing a 
nexus or link between the veteran's current peripheral 
vascular disease and service or any service-connected right 
knee disability or treatment thereof, such as a patellectomy.  
Ideally, such an opinion would be based on a review of the 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because of the lack of competent evidence of such a 
relationship in this case, the veteran's claim for service 
connection for peripheral vascular disease is not well-
grounded and the appeal must be denied.

The report of an August 1992 VA examination indicates that 
the veteran provided a history of cortisone injections to the 
right knee and oral cortisone between 1950 and 1957.  The 
examiner noted that the veteran had a history of cigarette 
smoking, although he had quit six years earlier.  The 
examiner stated the opinion that certainly the veteran's 
peripheral vascular disease would be much more likely caused 
by his cigarette smoking than by cortisone usage 40 years 
earlier.  The examiner stated that cortisone was not felt to 
be a major etiological factor in peripheral vascular disease.  
The final assessment was history of peripheral vascular 
disease which was not felt to be related to previous 
cortisone injections or service-connected knee disability.  

The report of a February 1998 VA examination indicates that 
the veteran's claims file was reviewed.  The report includes 
the examiner's opinion that there was no connection between 
the veteran's osteoarthritis of the right knee and his 
vascular disease of the right lower extremity.  It was opined 
that it was pure coincidence that the veteran had arthritis 
in the right knee and vascular disease of the right lower 
extremity.  It was clarified that arthritis in the joints 
will not cause vascular disease nor will vascular disease 
cause arthritis in a joint.  Moreover, the veteran has 
presented no medical evidence showing a nexus or link between 
his current peripheral vascular disease and the right knee 
surgical treatment he underwent while in service, such as a 
medical opinion linking them.  Nor has he alleged that such 
evidence exists, or responded to requests made by the RO in 
1996 and 1998 for additional details of his medical 
treatment.  Ideally, such an opinion would be based on a 
review of the record.  As a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, 2 Vet. 
App. at 492.

Because of the lack of competent medical evidence showing 
that the veteran incurred peripheral vascular disease due to 
service-connected disability or in-service surgical treatment 
of a service-connected right knee disability, his claim is 
not well-grounded and is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

An evaluation in excess of 30 percent for right knee post 
meniscectomy and patellectomy is denied.  

An evaluation in excess of 10 percent for right knee 
arthritis is denied.  

Evidence of a well-grounded claim for service connection for 
peripheral vascular disease not having been received, the 
appeal is denied.  


		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

